IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDWARD ARTHUR SURRATT,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0574

D.J. ANDREWS,

      Appellee.

_____________________________/

Opinion filed August 2, 2016.

An appeal from an order of the Circuit Court for Union County.
Stanley H. Griffis, III, Judge.

Edward Arthur Surratt, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.       Payne v. Jones, 183 So. 3d 1130 (Fla. 1st DCA 2015)

(dismissing appeal as untimely where trial court lacked authority under rule

1.090(b) to extend the time to seek rehearing).

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.